DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions.  

Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein the apparatus comprises:
a first rail guide comprising
a first surface adapted to be affixed to a supporting surface, 
a second surface extending inwardly from a side of said first surface, and
a third surface extending in spaced relationship to a second surface on a side of the second surface opposite a first surface, said third surface having an inwardly turned edge, 
a slot of a first rail guide defined by said second and third surfaces, 
a section of a first rail being received between said second and third surfaces, 
said section of said first rail having at least one projection extending toward said third surface of said first rail guide, 
said projection cooperative with said inwardly turned edge so as to lock said first rail guide to said first rail.
The closes prior art, Rosal (US 2008/0045137), in view of Moore et al (US 5,928,078), in view of Felsen (US 5,788,572) could be interpreted as disclosing an apparatus comprising: 
a register box having a plurality of side panels and a duct opening to an interior of said plurality of side panels; 
an insulating material affixed to said plurality of side panels and extending inwardly of said plurality of side panels; 
a first rail guide defining a slot that extends longitudinally along said first rail guide, said first rail guide adapted to be affixed to a supporting surface; 
a second rail guide defining a slot that extends longitudinally along said second rail guide, said second rail guide adapted to be affixed to another supporting surface; 
a first rail having a section received in the slot of said first rail guide, said first rail affixed to one side panel of the plurality of side panels of said register box, said first rail extending longitudinally along only the one side panel of the plurality of side panels, said first rail being slidable relative to said first rail guide, said first rail being affixed to an exterior surface of the one side panel of the plurality of side panels of said register box by a clink clinch lock without the use of fasteners and without penetrating a material of the plurality of side panels; and 
a second rail having a section received in the slot of said second guide rail, said second rail affixed to a side panel opposite to the one side panel of the plurality of side panels of said register box, said second rail extending longitudinally along only the side panel opposite to the one side panel of the plurality of side panels of said register box, said second rail being slidable relative to said second rail guide, said first rail having a first surface affixed to the one side panel and a second surface extending transversely outwardly of the first surface
but fails to disclose the above limitations of:
a first rail guide comprising
a first surface adapted to be affixed to a supporting surface, 
a second surface extending inwardly from a side of said first surface, and
a third surface extending in spaced relationship to a second surface on a side of the second surface opposite a first surface, said third surface having an inwardly turned edge, 
a slot of a first rail guide defined by said second and third surfaces, said slot receiving a section of a first rail being received between said second and third surfaces, 
said section of said first rail having at least one projection extending toward said third surface of said first rail guide, and
said projection cooperative with said inwardly turned edge so as to lock said first rail guide to said first rail.
Additionally, a refreshed search of Applicant’s disclosure yielded Iizuka (JP H1047741) who teaches: 
a rail (fig 1b: (1)), said rail having at least one projection (1a) extending inwardly;
a rail guide (fig 1a: (3)) comprising
a first surface (2B), 
a second surface (first leg of “U” shaped 2A) extending inwardly from a side of said first surface (2B), and
a third surface (second leg of “U” shaped 2A) extending in spaced relationship to a second surface on a side of the second surface opposite a first surface, said third surface having an inwardly turned edge (2b), 

    PNG
    media_image1.png
    470
    1233
    media_image1.png
    Greyscale

a slot of the rail guide defined by said second and third surfaces (2A/2A), said slot receiving a section (1A) of the rail (1) being received between said second and third surfaces, 
said section (1A) of said (1) rail having at least one projection (1a) extending toward said third surface of said first rail guide, and
said projection (1a) cooperative with said inwardly turned edge (2b) so as to lock said first rail guide to said first rail.
However, Iizuka discloses a duct assembling method, and not a rail system to support a register box.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762








/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762